Citation Nr: 0714054	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for residuals of cold 
injury to the fingers, to include numbness and tingling.  

3.  Entitlement to service connection for a chronic pulmonary 
disorder.  

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with spondylosis, lumbar spine, on 
appeal from the initial grant of service connection.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 2001.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction is with the RO in Baltimore, 
Maryland.  

In August 2003, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  In April 2005, the veteran 
testified before the undersigned Veterans Law Judge at the VA 
Central Office in Washington, D.C.  Transcripts of those 
hearings are of record.  

In May 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to obtain 
additional evidence and afford the veteran VA examinations.  
These actions have been completed to the extent required.  


FINDINGS OF FACT

1.  The veteran does not have a current eye disability that 
had its onset during active service or is related to any in-
service disease or injury.  

2.  The veteran does not have residuals of cold injuries of 
his fingers.  

3.  The veteran does not have a pulmonary disorder.  

4.  The veteran's degenerative disc disease with spondylosis, 
lumbar spine, results in motion of the thoracolumbar spine 
limited to no less than 35 degrees of forward flexion; no 
more than moderate limitation of motion of the lumbar spine; 
nearly normal lateral motion; and does not result in 
ankylosis, absent reflexes, muscle spasms, neurologic 
manifestations, listing of the spine, or marked limitation of 
forward bending in the standing position.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 4.9 (2006).

2.  The criteria for entitlement to service connection for 
residuals of cold injuries to the veteran's fingers, to 
include numbness and tingling, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for entitlement to service connection for a 
pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine with spondylosis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002), 5293 (2003), 5235, 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In a letter dated in July 2006, the veteran was provided with 
notice regarding assignment of disability ratings and 
effective dates.  

VA satisfied the remaining duty to notify by means of a 
letter dated in March 2002.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in June 
2002.  The veteran was informed of the requirements of a 
successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of the 
is notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although the veteran was not provided with notice as to 
assignment of disability ratings and effective dates prior to 
the initial adjudication, he has not been prejudiced by this 
timing defect.  During the August 2003 DRO hearing, the 
veteran was told that his disability ratings depended on the 
current severity of his service- connected disability.  DRO 
hearing transcript at 15.  Thus, he was provided with 
sufficient notice as to assignment of disability ratings and 
has since had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional evidence and argument.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, since 
the August 2003 DRO hearing, the veteran provided additional 
argument during the April 2005 Board hearing, additional 
evidence was obtained by means of September 2005 VA 
examinations, and he was afforded additional process by means 
of the February 2006 supplemental statement of the case.  Any 
defect in the timing of notice regarding assignment of 
effective dates cannot result in prejudice to the veteran.  
In this regard, the Board is denying his claims, thereby 
rendering moot any questions as to the assignment of 
effective dates.  

Service medical records are associated with the claims file, 
as are records and reports from VA treatment providers.  The 
veteran has not sought VA assistance in obtaining any other 
evidence.  Appropriate VA examinations were afforded the 
veteran in April 2002, September 2003, and September 2005.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Eye disorder

The veteran contends that he began to suffer an eye disorder 
when stationed in Korea in 1994.  Specifically, he asserts 
that he was exposed to pesticide spray and a diesel fuel leak 
in a vehicle and that one, or both, of these events caused 
blisters on his eyes.  Board hearing transcript at 3.  

Service medical records contain a June 1994 notation that the 
veteran complained of pain in both eyes for 10 days.  He 
reported that his eyes were always itching and crusty in the 
morning.  He was assessed with viral conjunctivitis.  Later 
that month, he returned to clinic with complaints of redness 
and crusting in the morning.  He was assessed with 
meibomianitis, environmental toxicity, and seborrheic 
staphylococcal blepharitis; essentially a condition of the 
eyelids.  Medical staff prescribed lid scrubs, artificial 
tears, erythromycin, instructed the veteran to not wear 
contact lenses, and instructed him to return to clinic in 
three weeks.  

In July 1994, the veteran again sought treatment stating that 
his contact lenses hurt his eyes after 1 to 2 hours of wear.  
This note contains the report from the veteran that "in the 
beginning of June he was exposed to diesel fumes when he wore 
contact lenses."  He was positive for yellow discharge.  He 
was found to have "staph" scars on lower lids and low grade 
papillary reactions of both eyes.  The medical personnel 
assessed him with keratoconjunctivitis of both eyes, which 
appeared to be staphylococcus or viral related.  A treatment 
plan of lid scrubs, bacitracin and artificial tears was 
prescribed with no contact lens wear, and a return to clinic 
in one week.  

In August 1994, the veteran returned to clinic for a follow-
up for blisters on the lid margins of both eyes.  He reported 
"doing much better" and asked to resume wear of his contact 
lenses.  The only other mention of this condition is found in 
an August 1997 optometry notation related to a routing 
examination during which the veteran reported a past history 
recorded as "'blisters' both eyes".  

The veteran also was diagnosed with myopia and presbyopia 
during service and has worn corrective lenses since age 14.  

In April 2002, the veteran underwent VA examination of his 
eyes.  He was diagnosed with myopia.  Fundoscopic workup was 
essentially within normal limits, slit lamp examination 
revealed well fitted contact lenses, and visual fields by 
confrontation were normal.  Lids, lacrimal apparatus, and 
conjunctivae were within normal limits.

On VA examination in September 2003, the veteran was 
diagnosed as having myopia, presbyopia, and very early 
cortical cataracts.

In September 2005, the veteran again underwent VA examination 
of his eyes.  This examiner reviewed the veteran's claims 
file in conjunction with the examination.  He reported the 
July 1994 diagnosis of viral versus contact lens related 
keratoconjunctivitis in each eye.  He also reported the 
veteran's assertion that this was associated with exposure to 
both diesel fumes and/or a mosquito spray that was in the 
immediate area on the day before his corneas became 
irritated.  This examiner reported that in 1994 the veteran 
did present with subepithelial infiltrates on each corneas 
but it was treated and completely resolved.  The examiner 
stated that the remainder of his health history was 
unremarkable and diagnosed the veteran with current myopia 
and presbyopia, and early cortical cataract in the far 
periphery of each lens.  The cataract did not currently 
affect his vision.  The examiner stated that he found no 
correlation of any injury or exposure to fumes or mosquito 
spray having any effect on the veteran's present ocular 
health.  He reported that the veteran apparently had a viral 
versus contact lens related keratoconjunctivitis in 1994 but 
that has completely resolved and not recurred.  His cornea 
was free of scarring and totally free of inflammation.  

Clear from the September 2005 examination and the examiner's 
medical opinion, the veteran suffers from no present 
disability of the eye as the result of his service.  While he 
has early cataracts, these were not present during service or 
during the April 2002 examination, and there is no medical 
evidence relating his cataracts to service.  Rather, the VA 
examiner stated that he found no correlation of any injury or 
exposure to fumes or mosquito spray having any effect on the 
veteran's present ocular health.   The veteran's myopia and 
presbyopia are refractive errors and not disabilities under 
VA regulations.  See 38 C.F.R. §§ 3.303(c), 4.9 (2006).  With 
regard to the veteran's statements that exposure to diesel 
fumes or insecticide spray caused an eye disability, he is 
not competent to offer evidence as to the medical nature or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As all competent evidence of record shows that the veteran 
does not suffer from a disability of the eyes as the result 
of his service, his claim for service connection for an eye 
disability must be denied.  


Cold injury of the fingers

In his January 2001 claim, the veteran contended that he 
suffers from cold injury to his fingers and toes.  In 
February 2006, the RO granted service connection for cold 
injury to the lower extremities.  Therefore, only the issue 
of service connection for cold injury to his fingers remains 
on appeal.  

During the April 2005 Board hearing, the veteran testified 
that he suffers from tingling and numbness of his fingers.  
Board hearing at 6.  He attributed this to excessive cold 
during field training.  Id.  He also stated that no one has 
ever told him of an underlying cause for these subjective 
symptoms.  Id. at 7.  

Service medical records contain only one notation that could 
even liberally be construed as indicating any cold injury 
during service.  This is a February 1980 entry that stated 
that the veteran's boots had frozen and he had then developed 
heel pain when walking.  He was diagnosed with achilles 
tendonitis.  Service medical records are completely absent 
for any indication that the veteran ever suffered a cold 
injury to his hands or fingers, or for that matter to any 
other part of his body.  Furthermore, there is no evidence of 
complaint of or treatment for tingling or numbness of his 
hand, fingers, or any other part of his body.  Significantly, 
his separation report of medical examination, dated in June 
2001, reports that his skin and neurologic system was normal.  
Only an associated report of medical history, dated in July 
2001, indicates that he either then had or previously had 
numbness or tingling.  In a handwritten notation, this 
symptom is described as "currently finger tips in AM 
(morning) reading newspaper."

The veteran underwent a cold injury examination in September 
2005.  At this examination the veteran only reported that his 
feet were affected by the cold during service.  Therefore, no 
examination of his hands was conducted.  

VA neurologic examinations in April 2002, September 2003, and 
September 2005, including of the upper extremities, were 
normal.  No neurological disease was found.

No evidence of record shows the veteran to have suffered a 
cold injury, i.e. frostbite, during service, and no medical 
evidence shows that he currently suffers residuals of any 
cold injury to his fingers.  Essentially, the veteran's claim 
amounts to his reported numbness and tingling in his fingers 
in the morning and his speculation that this is the result of 
field training in cold weather two decades ago.  Only this 
assertion supports his claim.  Evidence in opposition to this 
claim includes the complete absence of any documentation of a 
cold injury to his hands either during service or post 
service.  Indeed, the only report in his service medical 
records that even addresses cold weather relates only to his 
feet, and even then, does not document frostbite.  
Furthermore, while the veteran asserts that the alleged cold 
injury occurred during field training, the only report of 
tingling and numbness of the hands is from 20 years after the 
field training, and then described as current numbness and 
tingling only when reading the newspaper in the morning.  The 
record is simply absent for any evidence that the veteran has 
ever suffered a cold injury to his hands or currently has 
residuals of any cold injury.  Again, three VA neurological 
examinations found no neurological disease.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection for a cold injury of his fingers must be denied 
because the first essential criterion for the grant of 
service connection, competent evidence of the disability for 
which service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.


Pulmonary disorder

The veteran contends that he began having breathing problems 
in 1985.  He stated that he had numerous bronchial problems 
and was "diagnosed with mild obstruction lung function, 
which certainly denies me proper breaths."

Service connection for bronchiectasis may be established 
based upon a legal presumption by showing that it was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Similarly, 
service connection for pulmonary tuberculosis may be 
established based upon a legal presumption by showing that it 
was manifested to a compensable degree within three years 
from the date of separation from service.  Id.  In this case, 
the veteran has not been diagnosed with either of these 
disorders so these presumptive provisions are not for 
application.  

Service medical records indicate that the veteran had upper 
respiratory bronchial infections in April 1994 and February 
1998.  He also had upper respiratory infections in July 1981, 
February 1982, February 1989, and January 1988.  The evidence 
he referred to by the veteran as a diagnosis of a lung 
disorder is a November 1992 pulmonary function test result 
with a notation of "minimal to mild obstructive lung 
defect."  There is no other medical evidence in his service 
medical records of a pulmonary disorder.

In April 2002, the veteran underwent a general medical 
examination for sinusitis, asthma and rhinitis.  The examiner 
did not review the claims file.  Chest x-ray was normal.  
Pulmonary function tests were within normal limits.  An April 
2002 computed tomography scan of the sinuses noted an 
indication of recurrent bronchitis and asthma, although this 
was not reported in the accompanying findings.  

In September 2005, the veteran underwent a VA pulmonary 
examination, including a review of the claims file by the 
examiner.  The veteran reported that, in the past two or 
three years he had experienced a slight shortness of breath 
when he climbed stairs, which goes away once he stops 
climbing.  Examination of the chest was normal.  Pulmonary 
function tests were within normal limits.  A diagnosis was 
rendered of shortness of breath on exertion with no definite 
evidence of any pulmonary dysfunction.  The examiner opined 
that the veteran does not have any chronic pulmonary 
dysfunction or pulmonary disorder.  He further stated that it 
is not likely that his pulmonary condition is due to any 
service-connected problem.  

The veteran has asserted that he has a pulmonary disorder, 
stating his current symptoms as breathlessness climbing 
stairs.  He is competent to describe observable symptom.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is 
not competent to provide evidence of the medical nature of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Thus, all competent evidence of record demonstrates that the 
veteran does not suffer from a current pulmonary disorder.  
As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection for a pulmonary disorder must be denied because 
the first essential criterion for the grant of service 
connection, competent evidence of the disability for which 
service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

In evaluating musculo-skeletal disabilities, when functional 
loss is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 must be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

This claim for a higher rating for service connected 
degenerative disc disease of the lumbar spine with 
spondylosis originated from the RO decision that granted 
service connection for this disability.  The claim therefore 
stems from the initial ratings assigned to these 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Service connection for degenerative disc disease of the 
lumbar spine with spondylosis was granted in June 2002 and a 
10 percent rating was assigned, effective in January 2002, 
under 38 C.F.R. 4.71a, Diagnostic Code 5293 (2002), for 
moderate intervertebral disc syndrome.  By rating decision in 
August 2004, the RO increased the rating to 20 percent 
disabling, also effective in January 2002.  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)), and 68 Fed. 
Reg. 51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 23, 2002 and September 26, 2003, 
respectively.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292 provided for a maximum rating of 40 
percent for severe limitation of motion of the lumbar spine, 
a 20 percent rating is provided for moderate limitation of 
motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provided for a maximum rating of 40 
percent for severe lumbosacral strain; with listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motions.  
A 20 percent rating was assigned for moderate lumbosacral 
strain; with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  Id.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Codes 5285 and 5286 provided for ratings higher 
than 40 percent for disabilities of the spine, for residuals 
of fractured vertebra and ankylosis, respectively.  Since the 
veteran has never been found to suffer from either of these 
conditions, and since the September 2005 VA examiner 
specifically stated that the veteran does not suffer from 
ankylosis, these Diagnostic Codes are not for application.  

Under 38 C.F.R. § 4.71a, and prior to September 23, 2002, a 
60 percent rating was assigned under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  Id.  
A 20 percent rating was assigned for moderate intervertebral 
disc syndrome; with recurring attacks.  Id.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
...........................20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervetebral disc syndrome is evaluated 
based on incapacitating episodes, back disabilities are 
evaluated under the general formula for diseases and injuries 
of the spine (general formula) under Diagnostic Codes 5235 to 
5243, in pertinent part, as follows:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire 
spine....................................
.. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The criteria for evaluating intervertebral disc syndrome 
based on incapacitating episodes remained unchanged by the 
revision effective September 26, 2003.  See 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  

Service medical records report back strain.  The only 
detailed findings are found in July and August 1993 
notations.  At that time the veteran was negative for 
straight leg raising bilaterally, had a fifty percent 
reduction in range of motion, normal motor function, sensory 
was intact, and deep tendon reflexes were 2 plus and 
symmetric.  He had mild tenderness of the paraspinal muscles 
and a small amount of muscle spasms.  He was assesses with 
lumbar myospams in July 1993 and with resolving muscle spasm 
in August 1993.  

In April 2002, the veteran underwent VA spine and 
neurological examinations.  Physical examination of the 
veteran's spine showed no tenderness or paraspinal spasm.  
Straight leg raising was negative bilaterally.  Range of 
motion of the lumbar spine was measured at 90 degrees of 
forward flexion, 30 degrees of extension, 30 degrees of 
lateral extension to the right and 40 degrees of lateral 
extension to the left, and 35 degrees of lateral rotation, 
both to the right and to the left.  Gait was normal.  X-rays 
showed narrowing and spondylosis at L1-2, compatible with 
degenerative disc disease, previous trauma, or infection.  
The examiner provided a diagnosis of chronic lumbar strain.  

Neurological examination, at this time, found deep tendon 
reflexes of 3 plus and equal, but not Babinski.  Sensation 
was intact to pin touch, vibration, proprioception, two point 
discrimination, and double simultaneous stimulation.  Lower 
extremities showed motor strength of 5 out of 5, there was no 
drift, tremor, or atrophy and no fasciculations.  A diagnosis 
of a normal neurologic examination was rendered.  

VA orthopedic examination in September 2003 noted chronic 
back pain, with no evidence of further limitation due to 
further loss of motion, incoordination, weakness, or flare 
up.  Neurologic examination was normal, with no neurological 
disease found.

In September 2005, the veteran again underwent VA spine and 
neurological examination.  Both examiners indicated that the 
claims file was reviewed.  The spine examination revealed no 
localized tenderness or spasm.  He was able to dress and 
undress without difficulty and get on the examination table 
without difficulty.  Range of motion was measured at 35 
degrees of forward flexion, 5 degrees of extension, lateral 
extension and rotation were both 25 degrees to each side.  
Straight leg raising was negative.  The examiner found no 
evidence of muscle weakness, atrophy, ankylosis, or radicular 
deficit.  Muscle strength was 5 out of 5 in the hip flexor, 
knee extensor, foot dorsiflexor, and plantar flexor.  Deep 
tendon reflexes were equal and symmetrical bilaterally.  In 
addressing the Deluca factors, the examiner stated that there 
was no pain on the motion performed by the veteran, no 
additional loss of motion on repeated maneuver, and no 
additional limitation of motion due to pain, incoordination, 
weakness, flare-up, or lack of endurance after repetitive 
motions.  

Neurological examination in September 2005 was also normal 
with no evidence of radiculopathy.  Essentially, the results 
were the same as the April 2002 examination.  

As there is no evidence of radiculopathy a rating higher than 
20 percent is not warranted under Diagnostic Code 5293 as 
effective prior to September 2002.  Neurological examinations 
have consistently been normal.  Nor is a separate rating 
warranted for neurologic manifesations under the revised 
criteria.  Whether evaluated under Diagnostic Code 5292 or 
under the general formula, a higher rating for limitation of 
motion of the thoracolumbar spine would not be appropriate.  
The most limited motion of the lumbar spine of record was 35 
degrees of forward flexion and 140 degrees of combined range 
of motion.  This corresponds to the revised criteria for a 20 
percent rating.  By analogy, this range of motion cannot be 
considered as more than moderate under Diagnostic Code 5292.  
The veteran was also found to not suffer from ankylosis of 
the spine so a higher rating based on this medical condition 
would not be appropriate.  

Nor is a rating higher than 20 percent appropriate under 
Diagnostic Code 5295 for lumbosacral strain.  Both 
examinations specifically stated that there was no spasm of 
the paraspinal muscles.  There are no findings of abnormal 
mobility or Goldthwaite's sign.  There is no finding of 
listing of the whole spine; indeed all x-rays and examination 
show that, other than the narrowing of disc space, the 
veteran's spine is normal.  He has always demonstrated 
completely normal or near normal lateral motion so it cannot 
be said that he has loss of lateral motion.  Nor can it be 
said that he has marked limitation of forward bending in the 
standing position as he has demonstrated no less than 35 
degrees of forward flexion.  Thus, the only criterion met for 
a 40 percent rating under Diagnostic Code 5295 is narrowing 
of one disc space.  As this Diagnostic Code clearly requires 
a showing of more than one of the criterion, the requirements 
for a higher rating are not satisfied.  

September 2003 and September 2005 VA examiners found no 
evidence of the factors listed in 38 C.F.R. § 4.40 or § 4.59, 
therefore application of DeLuca does not result in a higher 
rating under any diagnostic code.  

To the extent that the September 2005 examination finding of 
degenerative changes of the lumbar spine represent arthritis, 
the Board has considered whether such finding warrants a 
higher rating.  Under 38 C.F.R. § 4.71a Diagnostic Code 5003, 
and 38 C.F.R. § 4.59, service connected arthritis warrants at 
least a 10 percent rating for limitation of motion of the 
affected joint.  In this case, the veteran disability of the 
spine is already rated at 20 percent disabling.  Thus, the 
finding of degenerative changes of the lumbar spine does not 
result in a higher rating.  

For the reasons stated above, the Board finds that a rating 
higher than the already assigned 20 percent is not warranted.  
Therefore the veteran's claim must be denied.  


ORDER

Entitlement to service connection for an eye disorder is 
denied.  

Entitlement to service connection for residuals of cold 
injury to the fingers, to include numbness and tingling, is 
denied.  

Entitlement to service connection for a chronic pulmonary 
disorder is denied.  

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
spondylosis, on appeal from the initial grant of service 
connection is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


